DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 7/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9088863 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. 
As claim 1, None of these references, taken alone or in any reasonable combination, teach a non-transitory computer-readable storage medium on the second device comprising in a case where a wireless communication using the first type of interface is executed with the first device and it is determined that the first device currently belongs to the target network to which the second device currently belongs, execute a wireless communication of object data with the first device via the target network to which the second device currently belongs; and in a case where a wireless communication using the first type of interface is executed with the first device and it is determined that the first device does not currently belong to the target network to which the second device currently belongs, belong to a specific network by using a wireless setting which is received from the first device in a wireless communication using the first type of interface and execute a wireless communication of the object data with the first device via the specific network, the specific network being for executing a wireless communication using the second type of interface, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claim 8, None of these references, taken alone or in any reasonable combination, teach a first device comprising in a case where a wireless communication using the first type of interface is executed with the second device and the second device determines that the first device currently belongs to a target network to which the second device currently belongs, execute a wireless communication of object data with the second device via the target network to which the second device currently belongs; and in a case where a wireless communication using the first type of interface is executed with the second device and the second device determines that the first device does not currently belong to the target network to which the second device currently belongs, execute a wireless communication of the object data with the second device via a specific network for executing a wireless communication using the second type of interface after the second device belongs to the specific network by using a wireless setting which is sent from the first device to the second device in a wireless communication using the first type of interface, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414